Citation Nr: 0106475	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-03 521	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided during hospitalization 
at Our Lady of Lourdes Medical Center from February 24, 1998 
through March 1, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from November 1942 to February 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a determination by the VA Medical Center in 
Philadelphia, Pennsylvania, which denied entitlement to 
payment or reimbursement of the cost of unauthorized medical 
services provided during hospitalization at Our Lady of 
Lourdes Medical Center from February 21, 1998 through March 
1, 1998.  Thereafter, in December 1999, partial payment of 
the cost of unauthorized medical services provided during 
hospitalization at Our Lady of Lourdes Medical Center from 
February 21, 1998 through February 23, 1998, was granted.  It 
was essentially determined that the veteran met the criteria 
for payment of the cost of unauthorized medical services 
during that time period, but was available for transfer to a 
VA medical facility on February 24, 1998, so the veteran's 
claim for payment or reimbursement of the cost of 
unauthorized medical services provided from February 24, 1998 
through March 1, 1998 remained denied.  The claims folder was 
forwarded to the Board for review by the RO in Newark, New 
Jersey.  

The Board notes that additional medical evidence was received 
at the Board in September 2000, but the veteran's 
representative has waived initial RO jurisdiction over that 
evidence as required by 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  Medical opinions from two private physicians are to the 
effect that it was not medically feasible to transfer the 
veteran from Our Lady of Lourdes Medical Center to a VA 
Medical Center on February 24, 1998.  

2.  The veteran underwent triple vessel coronary artery 
bypass surgery on February 25, 1998 and the medical evidence 
demonstrates that it was not medically feasible to transfer 
him to a VA Medical Center from February 25, 1998 through 
March 1, 1998.  


CONCLUSION OF LAW

Payment or reimbursement of the cost of unauthorized medical 
services during hospitalization at Our Lady of Lourdes 
Medical Center from February 24, 1998 through March 1, 1998 
is warranted.  38 C.F.R. § 17.120 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has service connection for a psychosis, which has 
been evaluated as 100 percent disabling since 1946.  

In this case, the veteran was admitted on an emergent basis 
to Our Lady of Lourdes Medical Center on February 21, 1998 
after suffering a heart attack.  On February 23, 1998, he 
underwent cardiac catheterization.  On February 24, 1998, the 
veteran developed symptoms of transient ischemic attack 
(TIA).  On February 25, 1998, he underwent a triple coronary 
artery bypass.  In a September 1999 statement, a physician 
who treated the veteran at Our Lady of Lourdes Medical 
Center, Allen C. Zechowy, M.D., indicated that it would have 
been medically unwise to transfer the veteran on February 24, 
1998 due to the symptoms of TIA and due to the possibility of 
a stroke.  In addition, another physician who treated the 
veteran at Our Lady of Lourdes Medical Center, Morris M. 
Eisen, D.O., also indicated that the veteran was not 
transferable on February 24, 1998.  This statement was 
submitted to the VA Medical Center in January 2000.  It is 
dated in December 1999, after the issuance of the Statement 
of the Case.  A Supplemental Statement of the Case has not 
been issued here.  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs), 
may be paid under the following circumstances: (a) For 
veterans with service-connected disabilities.  Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: (1) for an adjudicated 
service-connected disability; (2) for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (4) 
for any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and (b) In a medical 
emergency.  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and (c) When 
Federal facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 C.F.R. § 17.120 (2000).  

In this case, the VA Medical Center has determined that the 
three criteria under 38 C.F.R. § 17.120 have been met for the 
period of February 21, 1998 through February 23, 1998.  That 
is, the veteran, who has a total disability permanent in 
nature resulting from a service-connected disability, was 
admitted to Our Lady of Lourdes Medical Center in a medical 
emergency and VA or other Federal facilities were not 
feasibly available at that time.  However, the VA Medical 
Center has determined that the veteran was available for 
transfer to VA facilities on February 24, 1998, so the 
veteran is not entitled to payment or reimbursement of the 
cost of unauthorized medical services provided from February 
24, 1998 through March 1, 1998.  As noted above, there are 
two medical statements which opine that the veteran was not 
medically available for transfer on February 24, 1998.  

There is no VA medical opinion of record to rebut the 
opinions of these private physicians.  Additionally, the 
private physicians' opinions appear to be supported by all 
other medical evidence of record.  This is a case where the 
veteran was undergoing treatment for a life threatening 
myocardial infarction.  The medical records reveal that he 
was stabilized to the point where emergency coronary artery 
bypass surgery was capable of being performed, and that 
surgery took place on February 25, 1998.  As such, it is 
clear that he likewise could not be transferred to a VA 
Medical Center on February 25, 1998 or at any time prior to 
the date of his discharge from the private facility on March 
1, 1998.  

All medical evidence here is favorable to the veteran.  There 
is no unfavorable medical evidence of record.  A proper basis 
is afforded for granting the benefit sought on appeal. 


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided during hospitalization 
at Our Lady of Lourdes Medical Center from February 24, 1998 
through March 1, 1998 is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

